CHRIS DANIEL
  81       8                    HARRIS COUNTY DISTRICT CLERK



                                                                                FILED IN
 May 18, 2015                                                            14th COURT OF APPEALS
                                                                            HOUSTON, TEXAS
 TONYA ROLLAND MCLAUGHLIN                                                5/29/2015 3:12:16 PM
 ATTORNEY OF RECORD                                                      CHRISTOPHER A. PRINE
 4301 YOAKUM BLVD.                                                                Clerk
 HOUSTON TEXAS 77006

 Defendant’s Name: ROOSEVELT HART

 Cause No: 1425126

 Court:   185™
 Please note the following appeal updates on the above mentioned cause:

 Notice of Appeal Filed Date: 05/07/2015
 Sentence Imposed Date: 05/07/2015
 Court of Appeals Assignment: Fourteenth Court of Appeals
 Appeal Attorney of Record: TONYA ROLLAND MCLAUGHLIN
 Pauper's Oath 05/07/2015


 Sincerely,   v



“7s/N. Salinas
 Criminal Post Trial Deputy

 CC: Devon Anderson
     District Attorney
     Appellate Division
     Harris County, Texas

       CARRIE LOGAN (DELIVERED VIA E-MAIL)



 This is your notice to inform any and all substitute reporters in this cause.




                     1201 Franklin P.O.Box 4651 Houston, Texas 77210-4651
                                                   Cause No.                                                               3x/W
                                                  THE STATE OF TEXAS                                                         ' qva
                                                          V.
                     \sooc,-eo e \\ ("W-T                  AfKJAJ


                          I’&S 4W
                                District Court / County Criminal Court at Law No.

                                                    Harris County, Texas


                                                     NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

On          S'-
            7- (s-                  (date), the defendant in the above numbered and styled cause gives
NOTICE OF APPEAL of his conviction.

The undersigned attorney
                                 (checkÿppropriate box):
   )ssC MOVES to withdraw.
          ADVISES the court that he will CONTINUE to represent the defendant on appeal.

        5-1- (e
Date                                                               Attorney (Signature)
                                                                         '
                                                                             T' $ ~
Defendant (Printed name)                                           Attorney (Printed name)
          FILED
           Chris Daniel                                            State Bar Number
              District Clerk
                                                                      2ÿ0 £AST                      7ÿÿ
            MAY 0 7 2015
  Time:

  By
              Harris County, Texas
                                                                   Address
                                                                        fi)              - / ?oo                      _//
                                                                                                                      5'~r& jr-35"     9
                                                                                                                                           ~rk
                                                                                                                                           ~71oofr
                                                                   Telephone Number
The defendant (effect all that apply):
           REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
          appellate counsel to represent him.
          ASKS the Court to ORDER that a free record be provided to him.
          ASKS the court to set BAIL.
       Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
Granting the requested relief.



Defendant (Signature)                                              Defendant’s Printed name

SWORN TO AND SUBSCRIBED BEFORE ME ON
                                                                                Mr      0 7    2015
By Deputy District Clerk of Harris County, Texas                                    QÿLA

                                                                                              RECORDER'S MEMORANDUM
                                                                                              This instrument is of poor quality
                                                                                                    at the time of imaging
C:\Users\christina.czepinski\Desktop\TRIAL INFO\APPEAL SOPS & INFOVNOTICE OF APPEAL (2 pages-wout AfTinnation).doc       Page 1 of 2
                                                             1/09/08
                                                             ORDER


           On
                      m     8 ? M§        the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT indigent at this time.

           CVS indigent for the purpose of
                         employing counsel
                         paying for a clerk’s and court reporter’s record.
                      GPonploying counsel or paying for a clerk’s and court reporter’s record.
The Coyrt ORDERS that
                        motion to withdraw is GRANTED /DENIED.
           Defendant / appellant’s motion (toÿbejpund indigent) is DENIED.
           Defendant’s / appellant’s motion isXJ RANTED and
                n                                                          (attorney’s name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                ISÿThe COURT REPORTER is ORDERED to prepare and file the reporter’s record without charge to
                   defendant / appellant/ÿ
BAIL IS:
           SET at $
                            &
           To CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:
                        m s;m                 '



                          5- 7-/5"                                   (k
                                                                     <
                                                                  JUDGE PRESIDING,  \
                                                                    VS-S
                                                                       DISTRICT COURT /                c
                                                                  COUNTY CRIMINAL COURT AT LAW NO.1,ÿ\ .
                                                                  HARRIS COUNTY, TEXAS




C:\Uscrs\christina.czepinski\Desktop\TRIAL INFOVAPPEAL SOPS & INFO\NOTICE OF APPEAL (2 pages-wout Aflirmation).doc   Page 2 of 2
                                                              1/09/08
@                                                  Cause No.      )
THE STATE        OF   TEXAS                                                   IN THE            DISTRICT COURT

v.                                                                            COUNTY CRIMINAL COURT AT LAW NO.

                                      , Defendant                             HARRIS COUNTY, TEXAS

           TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:
              is not a plea-bargain case, and the defendant has the right of appeal, [or]
     I I      is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
              not withdrawn or waived, and the defendant has the right of appeal, [or]
     I 1      is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
              right of appeal, [or]
     I I      is a plea-bargain case, and the defendant has NO right of appeal, [or]
     I I      the defendant has waived the right of appeal.


                                                                                                    MAY     Q   7 2015
Judge                                                                     Date Signed

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.

                  %ui~                                                                                                r
Defendant                                                                 Defendant's Counsel

                      __
                                   FILED
Mailing Address:
                                    Chris Daniel
                                       District Clerk                     State Bar of Texas ID number:            2WL+II1
Telephone number:                      m 0 7 2015                         Mailing Address:         *UT0d £AfT 'T'-C
                             Time:.
                                        Harris County, Taxas
Fax number (if any):                                                      Telephone number:
                             By.             Deputy
                                                                          Fax number (if any):       (f)         - / 0ÿ                       rx
                                                                                                                                              -7lo,
* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).


                                                                CLERK                                                    9/1/20H
                                               PAUPER’S OATH ON APPEAL
 CAUSE NO.:                                                               OFFENSE: ?oSS \P\ IJJT
             I Mr <3> S v
 THE STATE OF TEXAS
 VS.
                                                 M                        OF
                                                                               ns_ Pose, rrsÿLij 4cÿ~£>*J
                                                                                    DISTRICT COURT


'ÿkoQS-CV €4 "IT              (A/K(CT                                     HARRIS COUNTY, TEXAS
 TO THE HONORABLE JUDGE OF SAID COURT:
        NOW COMES
                               oseo'-e44- \-\A
                      FILED                                         QL l
                          SffS                            m   TY DISTRICT CLERK
                                                                 DISTRICT COURT
                          MAY 012015                      HARRIS COUNTY, TEXAS
                 Time:.       Harrl*"county.
                 By
                                                               ORDER
                                   Deputy

 On          doll \s                            the court conducted a hearing and found that the defendant is indigent.

>3          The court orders that
            defendant/appellant on appeal. O
                                                                           is appointed to represent

            The court reporter is ordered to prepare and file the reporter’s record without charge to the
            defendant/appellant.
 It is further ordered that the clerk of this court mail a copy of the order to the court reporter:
             u OM\,Q          _           , by certified mail return receipt requested.


                                                          JUDGE PRESIDING \
                                                           r&S DISTRICT COURT
                                                          HARRIS COUNTY, TEXAS

                                                           AFFIRMATION
      I,      ) Orÿ
       responsibleÿ
                    Q.nUcxfXll
                          ,
                               _                    , Attorney at Law, swear or affirm that I will be solely
                    writing a brief and representing the appellant on appeal. If I am not able to preform my
      duties as appellate counsel, I will notify the court immediately so that the court may take the
      appropriate action as deemed /necessary.
                                                                                (SUOSLLCIU
       ATTORI          IGNI                                                     BAR/SPN NUMBER

                                                                                \ÿVsSÿ-WArÿl          VV)     H"~7 QQl9
       ADDRESS                                                                  CITY              STM               ZIPÿ

   1A                                       Q
       PHONE                                                                    FAX NUMBER
           4rr\ucMÿ f\~A \cvsd l CKVO C                    •          N
       EMA            RESS

      SWORN TO AND SUBSCRIBED BEFORE ME ON
                                                                               mz
                                                                                         MAY   o 8 2015.
                                                                                                                  Jf
                                                         DEPUTY DISTRICT CLERK (SIGNATURE)
                                                           DISTRICT CLERK
                                                                                                                  Vft*
                    APPEAL CARD
                                             JS
                                            s'

                                                      Cause No.
                                                       \Ha